RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4533-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,
v.

F.P.,

     Defendant-Appellant.
_________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF A.O.B., JR.,

     Minor.
_________________________________

              Submitted May 24, 2017 – Decided June 13, 2017

              Before Judges       Simonelli,     Gooden   Brown    and
              Farrington.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Hudson
              County, Docket No. FG-09-0248-15.

              Joseph E. Krakora, Public Defender, attorney
              for   appellant   (Anastasia    P.  Winslow,
              Designated Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Andrea M. Silkowitz,
              Assistant Attorney General, of counsel; Samuel
              J. Fillman, Deputy Attorney General, on the
              brief).
          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minor (Christopher A.
          Huling, Designated Counsel, on the brief).

PER CURIAM

     Defendant   F.P.,   the   biological   mother   of   A.O.B.,   Jr.

(Andrew),1 born in 2008, appeals from the June 7, 2016 Family Part

judgment for guardianship, which terminated her parental rights

to the child.2   On appeal, defendant contends that the trial judge

erred in finding respondent New Jersey Division of Child Protection

and Permanency (Division) proved all four prongs of N.J.S.A. 30:4C-

15.1(a) by clear and convincing evidence.    Defendant also contends

that the judge improperly admitted her drug screen results into

evidence, and erred in drawing a negative inference from her

failure to appear at the guardianship trial.     We affirm.

     We will not recite in detail the history of the Division's

involvement with defendant and her family. Instead, we incorporate

by reference the factual findings set forth in Judge Lourdes I.

Santiago's comprehensive June 7, 2016 written opinion.        However,

we add the following comments.




1
   Pursuant to Rule 1:38-3(d)(12), we use a fictitious name for
the child.
2
   Andrew's biological father, O.G.B., died prior to the child's
birth.


                                  2                            A-4533-15T3
     Defendant has an extensive history of drug abuse.                    She has

seven other children, two of whom died in infancy, and five of

whom did not remain in her care due to her substance abuse and

mental health history, which includes a diagnosis of bipolar

disorder.    In 2007, defendant became involved with the Division

with respect to her eighth child, Andrew, when she was seven months

pregnant and tested positive for heroin and cocaine even while

attending a methadone clinic.         Both she and Andrew tested positive

for cocaine at his birth.           Following Andrew's release from the

hospital, the Division placed him in a resource home, where he

remained for two years.

     A   subsequent     reunification         failed   due   to    defendant's

continued substance abuse.            The Division removed Andrew, after

which he was in three separate placements.             In February 2014, the

Division placed Andrew with his current resource family, who has

successfully    managed      his   special    needs,   including     a    hearing

impairment     and   diagnosis      of     attention-deficit-hyperactivity-

disorder, and wants to adopt him.

     From the time of Andrew's first removal in 2008 until the

guardianship    trial   in    2016,      defendant's   involvement       with   the

Division was marked by her continued substance abuse despite having

engaged in substance abuse and mental health treatment; non-

compliance with services; refusal to submit to court-ordered drug

                                          3                               A-4533-15T3
screening;   failure    to   document   her   alleged   need    for    pain

medication; inconsistent visitation with Andrew; and a failed

reunification.    The    Division   offered    defendant   a    myriad    of

services, including psychological and psychiatric evaluations,

multiple   substance   abuse   assessments    and   treatment   programs,

mental health treatment and counseling, parenting skills classes,

homemaker services, assistance with transportation and housing,

and visitation.   At least two of the treatment programs defendant

attended addressed co-occurring drug dependency and mental health

issues.    However, defendant did not benefit from services and

denied having a substance abuse problem.      She eventually ended all

services, including visitation, and failed to appear for the

guardianship trial without providing support for her claim she was

injured as the result of a motor vehicle accident.3

     The Division considered, and properly rejected, alternative

relative placement options defendant had offered.          This included

an aunt in South Carolina, who was rejected after an evaluation

conducted pursuant to the Interstate Compact on Placement of

Children did not find this placement appropriate for Andrew, and




3
  Defendant's attorney represented to Judge Santiago on the first
day of trial that defendant said she had been injured as the result
of a motor vehicle accident, did not want an adjournment, and
requested that the trial proceed without her.

                                    4                              A-4533-15T3
there was no indication this placement would be in his best

interests.

      The   expert   psychological        evidence   Judge    Santiago     found

credible confirmed that defendant's long history of substance

abuse, repeated relapses, non-compliance with services, denial of

a drug abuse problem, and parenting deficiencies rendered her

unable to provide a safe and stable home for Andrew and the delay

of   placement   would   add   to   the    harm   Andrew     had   experienced.

Notably, defendant's expert psychologist admitted defendant was

unable to care for Andrew at the time of the trial or in the

foreseeable future.

      The expert bonding evidence Judge Santiago found credible

revealed that Andrew had an insecure attachment and emotionally

detached relationship with defendant, merely viewed her as someone

to accommodate, and did not rely on her to meet his needs.                    The

expert opined that Andrew has special needs requiring stability

and consistency in order to ensure proper development, defendant

could not meet those needs, and another failed reunification would

put Andrew on a maladaptive pathway, which would impact his

development. The expert concluded that Andrew would not experience

a strong emotional reaction if he was permanently separated from

defendant.    Conversely, the expert found that Andrew had secure

attachment with his resource mother and looked to her to meet his

                                      5                                  A-4533-15T3
needs.       The expert concluded that Andrew would suffer enduring

harm if removed from his resource family.

      Judge Santiago reviewed the evidence presented at the trial,

made detailed factual findings as to each prong of N.J.S.A. 30:4C-

15.1(a), and thereafter concluded the Division met by clear and

convincing evidence all of the legal requirements for a judgment

of   guardianship.       The   judge's      opinion   tracks   the   statutory

requirements of N.J.S.A. 30:4C-15.1(a), accords with N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420 (2012), N.J. Div. of

Youth    &   Family   Servs.   v.   E.P.,    196   N.J.   88   (2008),    In    re

Guardianship of K.H.O., 161 N.J. 337 (1999), In re Guardianship

of D.M.H., 161 N.J. 365 (1999), and N.J. Div. of Youth & Family

Servs. v. A.W., 103 N.J. 591 (1986), and is more than amply

supported by the record.       F.M., supra, 211 N.J. at 448-49.

      We reject defendant's argument that the judge improperly

admitted her drug screen results into evidence.                  The Division

provided a certification, which confirmed the documents concerned

defendant; were made in the regular course of business; and were

made at or about the time of the drug screen reflected therein.

The certification also stated that the documents were in the

custody and control of the certifying supervisor.                Accordingly,

the documents were admissible under N.J.R.E. 801(d), N.J.R.E.

803(c)(6), and R. 5:12-4(d).          See N.J. Div. of Youth & Family

                                      6                                  A-4533-15T3
Servs. v. M.C. III, 201 N.J. 328 (2010) (citation omitted); N.J.

Div. of Youth and Family Servs. v. M.G., 427 N.J. Super. 154, 173

(App. Div. 2012).

    We have considered defendant's contention that Judge Santiago

erred in drawing a negative inference from her failure to appear

at the guardianship trial in light of the record and applicable

legal principles and conclude it is without sufficient merit to

warrant discussion in a written opinion.   R. 2:11-3(e)(1)(E).

    Affirmed.




                                7                         A-4533-15T3